DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “control unit configured for controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of controlling is performed by a control unit. There is no disclosure of any particular structure, either explicitly or inherently, to perform the controlling. The use of the term “control unit” is not adequate structure for performing the controlling function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4, 8 and 13 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iskrev et al – hereafter Iskrev – (US 10,988,247 B2).

Regarding claim 10, Iskrev teaches a method for manufacturing an aerial vehicle (Fig.6), comprising:
mounting at least one rotor system on the aerial vehicle, wherein each of the at least one rotor system comprises:
a) a motor mount (Fig.6, where 124 points to) configured for attaching to the aerial vehicle;
b) a motor stator (Fig.6, where 12 points to) operatively coupled to the motor mount;
c) a motor rotor (Fig.6, where 16 points to) rotatably disposed within the motor stator;
d) a spine shaft (Fig.6, where 126 points to) operatively coupled to the motor rotor;

f) at least two rotor blades (Fig.6, 28) rotatably coupled to the rotor hub, the at least two rotor blades disposed in a spaced-apart configuration about a circumference of the rotor hub (Fig.6), the at least two rotor blades operatively coupled to the rotor hub via a blade grip (Annotated Fig.6), the blade grip rotatably coupled to a feathering shaft (Annotated Fig.6) extending from the rotor hub;
g) at least one pitch servo motor (Annotated Fig.6) disposed near one end of the spine shaft, the at least one pitch servo motor comprising a servo arm (Annotated Fig.6); and
h) a swashplate mechanism (Fig.6, 22/30/140) operatively coupling the at least one pitch servo motor to the blade grip (Fig.6), wherein operation of the swashplate mechanism adjusts a pitch angle of the at least two rotor blades (Fig.6).

    PNG
    media_image1.png
    729
    815
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al – hereafter Green – (US 10,279,898 B2).

Regarding claim 1, Green teaches a rotor system for an aerial vehicle (Fig.51/52), comprising:
a) a motor mount (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37, 3622 discloses a motor mount that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly attaching a motor to the aerial vehicle) configured for attaching to the aerial vehicle;
b) a motor stator (inherent component of a motor such as Fig.51, 5102 and Fig.52, 3616) operatively coupled to the motor mount;
c) a motor rotor (inherent component of a motor such as Fig.51, 5102 and Fig.52, 3616) rotatably disposed within the motor stator;
d) a spine shaft (Fig.51, 5104; not numbered in Fig.52) operatively coupled to the motor rotor;
e) a rotor hub (Fig.51, 5106; Fig.51, 3632) circumferentially disposed around the spine shaft;
f) at least two rotor blades (Fig.51, 5108; not numbered in Fig.52) rotatably coupled to the rotor hub, the at least two rotor blades disposed in a spaced-apart configuration about a circumference of the rotor hub (Fig.51/52), the at least two rotor blades operatively coupled to the rotor hub via a blade grip 
g) at least one pitch servo motor (Fig.51, 5112; not numbered in Fig.52) disposed near one end of the spine shaft, the at least one pitch servo motor comprising a servo arm (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37a, 37a02 discloses a servo arm that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly transmit motion from the servo motor to a swashplate that controls pitch); and
h) a swashplate mechanism (Fig.51, 5110; Fig.52, 4402/4404) operatively coupling the at least one pitch servo motor to the blade grip (Fig.51/52), wherein operation of the swashplate mechanism adjusts a pitch angle of the at least two rotor blades (Fig.51/52).


    PNG
    media_image2.png
    840
    638
    media_image2.png
    Greyscale


claim 2, Green further teaches the swashplate mechanism comprises:
a) a swashplate stator (Fig.52, 4402) circumferentially disposed around the spine shaft;
b) a swash link (Annotated Fig.52) operatively coupling the servo arm to the swashplate stator (Fig.37a, note servo arm 37a02 coupling to swash link 3606 which connects to swashplate stator);
c) a swashplate rotor (Fig.52, 4404) rotatably circumferentially disposed around the swashplate stator; and
d) a master pitch link (Annotated Fig.52) operatively coupling the swashplate rotor to the blade grip of a first rotor blade of the at least two rotor blades.

Regarding claim 3, Green further teaches the swashplate mechanism further comprises a slave pitch link operatively coupling the swashplate rotor to a second rotor blade of the at least two rotor blades (Annotated Fig.52, mirroring master pitch link with respect to opposed rotor blade).

Regarding claim 4, Green further teaches a control unit configured for controlling the operation of the rotor system (this element is interpreted under 35 U.S.C. 112(f) and it is indefinite, see above. Green teaches Fig.25).

Regarding claim 5, Green further teaches an aerial vehicle comprising at least two rotor systems (Fig.51), wherein each of the at least two rotor systems comprises:
a) a motor mount (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37, 3622 discloses a motor mount that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly attaching a motor to the aerial vehicle) configured for attaching to the aerial vehicle;

c) a motor rotor (inherent component of a motor such as Fig.51, 5102 and Fig.52, 3616) rotatably disposed within the motor stator;
d) a spine shaft (Fig.51, 5104; not numbered in Fig.52) operatively coupled to the motor rotor;
e) a rotor hub (Fig.51, 5106; Fig.51, 3632) circumferentially disposed around the spine shaft;
f) at least two rotor blades (Fig.51, 5108; not numbered in Fig.52) rotatably coupled to the rotor hub, the at least two rotor blades disposed in a spaced-apart configuration about a circumference of the rotor hub (Fig.51/52), the at least two rotor blades operatively coupled to the rotor hub via a blade grip (Annotated Fig.52), the blade grip rotatably coupled to a feathering shaft (Annotated Fig.52) extending from the rotor hub;
g) at least one pitch servo motor (Fig.51, 5112; not numbered in Fig.52) disposed near one end of the spine shaft, the at least one pitch servo motor comprising a servo arm (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37a, 37a02 discloses a servo arm that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly transmit motion from the servo motor to a swashplate that controls pitch); and
h) a swashplate mechanism (Fig.51, 5110; Fig.52, 4402/4404) operatively coupling the at least one pitch servo motor to the blade grip (Fig.51/52), wherein operation of the swashplate mechanism adjusts a pitch angle of the at least two rotor blades (Fig.51/52).

Regarding claim 6, Green further teaches the swashplate mechanism comprises: 
a) a swashplate stator (Fig.52, 4402) circumferentially disposed around the spine shaft;
b) a swash link (Annotated Fig.52) operatively coupling the servo arm to the swashplate stator (Fig.37a, note servo arm 37a02 coupling to swash link 3606 which connects to swashplate stator);

d) a master pitch link (Annotated Fig.52) operatively coupling the swashplate rotor to the blade grip of a first rotor blade of the at least two rotor blades.
Regarding claim 7, Green further teaches the swashplate mechanism further comprises a slave pitch link operatively coupling the swashplate rotor to a second rotor blade of the at least two rotor blades (Annotated Fig.52, mirroring master pitch link with respect to opposed rotor blade).

Regarding claim 8, Green further teaches a control unit configured for controlling the operation each of the at least two rotor systems (this element is interpreted under 35 U.S.C. 112(f) and it is indefinite, see above. Green teaches Fig.25).

Regarding claim 9, Green further teaches the at least two rotor systems are configured in a coaxial arrangement on the aerial vehicle (Fig.51).

Regarding claim 10, Green further teaches a method for manufacturing an aerial vehicle (Fig.51/52), comprising:
mounting at least one rotor system on the aerial vehicle, wherein each of the at least one rotor system comprises:
a) a motor mount (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37, 3622 discloses a motor mount that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly attaching a motor to the aerial vehicle) configured for attaching to the aerial vehicle;

c) a motor rotor (inherent component of a motor such as Fig.51, 5102 and Fig.52, 3616) rotatably disposed within the motor stator;
d) a spine shaft (Fig.51, 5104; not numbered in Fig.52) operatively coupled to the motor rotor;
e) a rotor hub (Fig.51, 5106; Fig.51, 3632) circumferentially disposed around the spine shaft;
f) at least two rotor blades (Fig.51, 5108; not numbered in Fig.52) rotatably coupled to the rotor hub, the at least two rotor blades disposed in a spaced-apart configuration about a circumference of the rotor hub (Fig.51/52), the at least two rotor blades operatively coupled to the rotor hub via a blade grip (Annotated Fig.52), the blade grip rotatably coupled to a feathering shaft (Annotated Fig.52) extending from the rotor hub;
g) at least one pitch servo motor (Fig.51, 5112; not numbered in Fig.52) disposed near one end of the spine shaft, the at least one pitch servo motor comprising a servo arm (note that in embodiment of Fig.51/52 mount is not shown, however, Fig.37a, 37a02 discloses a servo arm that could be easily incorporated by a person of ordinary skills in the art to the embodiment of Fig.51/52 to provide means for properly transmit motion from the servo motor to a swashplate that controls pitch); and
h) a swashplate mechanism (Fig.51, 5110; Fig.52, 4402/4404) operatively coupling the at least one pitch servo motor to the blade grip (Fig.51/52), wherein operation of the swashplate mechanism adjusts a pitch angle of the at least two rotor blades (Fig.51/52).

Regarding claim 11, Green further teaches the swashplate mechanism comprises 
a) a swashplate stator (Fig.52, 4402) circumferentially disposed around the spine shaft;
b) a swash link (Annotated Fig.52) operatively coupling the servo arm to the swashplate stator (Fig.37a, note servo arm 37a02 coupling to swash link 3606 which connects to swashplate stator);

d) a master pitch link (Annotated Fig.52) operatively coupling the swashplate rotor to the blade grip of a first rotor blade of the at least two rotor blades.

Regarding claim 12, Green further teaches the swashplate mechanism further comprises a slave pitch link operatively coupling the swashplate rotor to a second rotor blade of the at least two rotor blades.

Regarding claim 13, Green further teaches each of the at least one rotor system comprises a control unit configured for controlling the operation of the rotor system (this element is interpreted under 35 U.S.C. 112(f) and it is indefinite, see above. Green teaches Fig.25).

Regarding claim 14, Green further teaches mounting two of the at least one rotor system in a coaxial arrangement on the aerial vehicle (Fig.51).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iskrev et al – hereafter Iskrev – (US 10,988,247 B2) in view of Uebori et al – hereafter Uebori – (US 10,618,641 B2).

Regarding claim 15, Iskrev teaches all the limitations of claim 10, see above, however, does not explicitly teaches mounting two of the at least one rotor system in a tandem arrangement on the aerial vehicle.
Uebori teaches a rotor system for an aerial vehicle (Fig.1). Uebori further teaches said aerial vehicle including a pair of tandem rotor systems; this configuration is known to provide redundancy to the aerial vehicle in case one of the rotor systems fails, the remaining rotor system(s) could be used to safely land the aerial vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Iskrev by mounting two of the at least one rotor system in a tandem arrangement on the aerial vehicle based on the teachings of Uebori because this would provide redundancy to the aerial vehicle in case one of the rotor systems fails, the remaining rotor system(s) could be used to safely land the aerial vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745